CLYDE "ED" SNIFFEN, JR.
ACTING ATTORNEY GENERAL

Rebecca H. Cain (Alaska Bar No. 9811056)
Chief Assistant Attorney General
Department of Law
1031 West Fourth Avenue, Ste. 200
Anchorage, AK 99501
Telephone: (907) 269-6600
Facsimile: (907) 276-3697
Email: rebecca.cain@alaska.gov
Attorney for State of Alaska

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

DENALI NICOLE SMITH, on behalf of           )
herself and others similarly situated,      )
                                            )
               Plaintiff,                   )
                                            )     Case No.: 3:19-cv-00298-HRH
v.                                          )
                                            )
MICHAEL DUNLEAVY, in his official           )
capacity of Governor of the State of        )
Alaska, Clyde “Ed” Sniffen, Jr., in his     )
official capacity as Acting Attorney        )
General of the State of Alaska, LUCINDA )
MAHONEY, in her official capacity as        )
Commissioner of the State of Alaska,        )
Department of Revenue, ANNE WESKE, )
in her official capacity as Director of the )     NON-OPPOSITION TO MOTION TO
Permanent Fund Division, State of Alaska, )       EXTEND PRE-TRIAL DEADLINES
Department of Revenue,,                     )     AND CLARIFICATION
                                            )
               Defendants.                  )

       On December 20, 2020, Plaintiff filed a motion to extend the pre-trial deadlines in

this matter. Defendants do not oppose the requested extension but wish to clarify a

misapprehension that may be created by Plaintiff’s passing discussion of initial

disclosures in her motion. Plaintiff’s motion states that she only received initial

disclosures from Defendants on November 17, 2020. The parties exchanged initial



         Case 3:19-cv-00298-HRH Document 37 Filed 12/14/20 Page 1 of 2
disclosures in February 2020, in accordance with the deadline specified in the Court’s

Scheduling and Planning Order. In their disclosures, both parties identified but did not

produce the documents that they might rely upon at trial as allowed under FRCP

26(a)(1)(A)(ii). On October 13, 2020, Plaintiff asked for copies of or the opportunity to

inspect the documents identified by Defendants. Defendants provided copies of the

identified documents to Plaintiff along with an amended initial disclosure on November

17, 2020. To the extent that Plaintiff’s filing may inadvertently leave the court with the

impression that the parties have not complied with discovery deadlines set by the Court,

the Defendants wish to clarify that initial disclosures were timely exchanged in February.

       Defendants otherwise have no objection to the extension of pre-trial deadlines

requested in Plaintiff’s motion.

       DATED: December 14, 2020.

                                          CLYDE "ED" SNIFFEN, JR.
                                          ACTING ATTORNEY GENERAL

                                          By:     /s/Rebecca H. Cain
                                                  Rebecca H. Cain
                                                  Chief Assistant Attorney General
                                                  Attorney for Defendants
Certificate of Service
I certify that on December 14, 2020 the foregoing Non-Opposition To Motion To
Extend Pre-Trial Deadlines And Clarification was served electronically on:
Caitlin Shortell                                Heather L. Gardner
911 W. 8th Ave., Suite 204                      Attorney
Anchorage, AK 99501                             645 G Street, Suite 100-754
                                                Anchorage, AK 99501

cs.sgalaw@gmail.com and hgardnerlaw@gmail.com

/s/Rebecca H. Cain
Rebecca H. Cain, Chief Assistant Attorney General

Smith v. Dunleavy, et al                          Case No.: 3:19-cv-00298-HRH
NON-OPPOSITION
         Case 3:19-cv-00298-HRH Document 37 Filed 12/14/20 Page 2 ofPage
                                                                      2 2 of 2
